Case 8:19-cv-01078-MSS-JSS Document 1 Filed 05/06/19 Page 1 of 6 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 JENNIFER AXSOM,

        Plaintiff,

 v.                                                          Case No.:

 ISLA DEL SOL YACHT
 & COUNTRY CLUB, INC.,

       Defendant.
 ___________________________________/

                                           NOTICE OF REMOVAL

        Please take notice that in accordance with 28 U.S.C. § 1331, 28 U.S.C. § 1441(a), and

 28 U.S.C. § 1446, Defendant ISLA DEL SOL YACHT & COUNTRY CLUB, INC., by and

 through the undersigned counsel, hereby removes to this Court the following action,

 currently pending in the Circuit Court for the Sixth Judicial Circuit in and for Pinellas

 County, Florida: Jennifer Axsom v. Isla Del Sol Yacht & Country Club, Case No. 19-002608-

 CI. As grounds for removal of this action, Defendant states as follows:

        1.       On April 16, 2019, Plaintiff filed a Complaint and Demand for Jury Trial

 against Defendant in the Circuit Court for the Sixth Judicial Circuit, in and for Pinellas

 County, Florida. On this same date, the undersigned waived service on this original

 Complaint on behalf of, and with the permission of the Defendant. In accordance with 28

 U.S.C. § 1446(a), a copy of the entire state court file is attached hereto as Exhibit A.




                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-01078-MSS-JSS Document 1 Filed 05/06/19 Page 2 of 6 PageID 2




        2.        The above-styled action arises from Ms. Axsom’s employment with Isla Del

 Sol Yacht & Country Club, Inc. from September 2011 until October 8, 20181 [Comp. ¶ 9].

        3.        This Court has original jurisdiction over the above-styled action under 28

 U.S.C. 1441(a).

        4.        Removal of the above-styled action is proper under 28 U.S.C. § 1331, because

 Plaintiff alleges violation of two federal statutes in her Complaint.

        5.        Since fewer than thirty (30) days have passed since April 16, 2019, the date on

 which Defendant waived service of the Complaint by and through the undersigned, this

 Notice of Removal is timely filed under 28 U.S.C. 1446(b).

        6.        In accordance with 28 U.S.C. § 1446(d), Defendant served Plaintiff with a

 Notice of Filing of Notice of Removal, filed contemporaneously in the Circuit Court for

 Pinellas County, Case No. 19-002608-CI. A copy of this Notice of Filing is attached hereto

 as Exhibit B.

                                FEDERAL QUESTION JURISDICTION

        7.        Under 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction

 of all civil actions arising under the Constitution, laws, or treaties of the United States.”

        8.        Further, “[e]xcept as otherwise expressly provided by Act of Congress, any

 civil action brought in a State court of which the district courts of the United States have

 original jurisdiction, may be removed by the defendant.” 28 U.S.C. § 1441(a).




 1
   While Plaintiff alleges that her employment was terminated on October 8, 2018, the
 decision to terminate Ms. Axsom’s employment with Isla Del Sol Yacht & Country Club was
 not made until October 10, 2018.
                                           2
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-01078-MSS-JSS Document 1 Filed 05/06/19 Page 3 of 6 PageID 3




        9.        To determine whether jurisdiction is present for removal, this Court must

 consider the claims in the state court petition as they existed at the time of removal. See

 Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995); see also Dorsch

 v. Pilatus Aircraft Ltd., No. 8:11-CV-441-T-17MAP, 2012 U.S. Dist. LEXIS 61207 (M.D.

 Fla. May 2, 2012).

        10.       In her Complaint, Plaintiff asserts three counts:

        a) Interference under the Family Medical Leave Act of 1993, as amended, 29 U.S.C.
           § 2601 et seq., in violation of 29 U.S.C. § 2615(a)(1) and 29 C.F.R. § 825.220;

        b) Retaliation under the Family Medical Leave Act of 1993, as amended, 29 U.S.C.
           § 2601 et seq., in violation of 29 U.S.C. § 2615(a)(1) and 29 C.F.R. § 825.220 (c);

        c) Violation of the Stored Communications Act (SCA), 18 U.S.C. § 2701 et seq.

        11.       Because Plaintiff only seeks relief under the FMLA and the SCA, which are

 both federal statutes, this Court has original federal question jurisdiction over this action

 under 28 U.S.C. § 1331.




                                                               3
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-01078-MSS-JSS Document 1 Filed 05/06/19 Page 4 of 6 PageID 4




                                                    CONCLUSION

         Removal is proper under 28 U.S.C. § 1441(a), because the above-styled action falls

 within this Court’s original jurisdiction under 28 U.S.C. §1331. Moreover, venue is proper in

 the United State District Court for the Middle District of Florida, because Plaintiff filed her

 original Complaint in the Florida Circuit Court in and for Pinellas County, Florida. Finally,

 Defendant Isla Del So Yacht & Country Club, Inc. has timely filed this Notice and has

 otherwise met all procedural requirements for removal. For all of the foregoing reasons, Isla

 Del So Yacht & Country Club, Inc. respectfully requests that this Court accept jurisdiction

 over the above-styled action under 28 U.S.C. § 1331 and conduct all further proceedings in

 this case.

         Dated this 6th Day of May, 2019.

                                                              Respectfully submitted,



                                                              s/ Elisabeth A Fontugne
                                                              BRIAN D. RUBENSTEIN
                                                              Florida Bar No: 16997
                                                              ELISABETH A FONTUGNE
                                                              Florida Bar No.: 115954
                                                              COLE, SCOTT & KISSANE, P.A.
                                                              Counsel for Defendant Isla Del So Yacht &
                                                              Country Club, Inc.
                                                              4301 West Boy Scout Boulevard
                                                              Suite 400
                                                              Tampa, Florida 33607
                                                              Telephone (813) 864-9324
                                                              Facsimile (813) 286-2900
                                                              Primary e-mail:
                                                              Brian.Rubenstein@csklegal.com
                                                              Secondary e-mail:
                                                              Elisabeth.Fontugne@csklegal.com

                                                               4
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-01078-MSS-JSS Document 1 Filed 05/06/19 Page 5 of 6 PageID 5




                                                          Alternate e-mails:
                                                          Patricia.Toney@csklegal.com
                                                          Hollis.Simmons@csklegal.com




                                                           5
                                        COLE, SCOTT & KISSANE, P.A.
          4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-01078-MSS-JSS Document 1 Filed 05/06/19 Page 6 of 6 PageID 6




                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 6th day of May, 2019, I filed a true and correct

 copy of the foregoing document with the Clerk of Court. I also certify that a true and accurate

 copy of the foregoing document has been furnished via e-mail to Counsel of record for

 Plaintiff, Jay P. Lechner, Esq. and William J. Sheslow, Esq., c/o Whittel & Melton, P.A.,

 11020 Northcliffe Blvd., Spring Hill, Florida 34608, (352) 683-2016 (T), (352) 600-7533 (F),

 lechnerj@theFLlawfirm.com;                  will@theFLlawfirm.com;                      nichole@theFLlawfirm.com;

 pls@theFLlawfirm.com; pleadings@theFLlawfirm.com, attorneys for Plaintiff.

                                                      COLE, SCOTT & KISSANE, P.A.
                                                      Counsel for Defendant Isla Del Sol Yacht
                                                      & Country Club, Inc.
                                                      4301 West Boy Scout Boulevard
                                                      Suite 400
                                                      Tampa, Florida 33607
                                                      Telephone (813) 864-9324
                                                      Facsimile (813) 286-2900
                                                      Primary e-mail: Brian.Rubenstein@csklegal.com
                                                      Secondary e-mail:
                                                      Elisabeth.Fontugne@csklegal.com
                                                      Alternate e-mails:
                                                      Patricia.Toney@csklegal.com
                                                      Hollis.Simmons@csklegal.com



                                              By: s/ Elisabeth A Fontugne
                                                  BRIAN D. RUBENSTEIN
                                                  Florida Bar No.: 16997
                                                  ELISABETH A FONTUGNE
                                                  Florida Bar No.: 115954




                                                              6
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
